UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 14, 2007 ENDOVASC, INC. (Exact Name of Small Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-28371 (Commission File Number) 76-0512500 (IRS Employer Identification No.) 550 Club Drive, Suite 345 Montgomery, TX (Address of Principal Executive Offices) 77316 (Zip Code) (936) 582-5920 (Registrant’sTelephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Securities Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Section 5 – Corporate Governance and Management Item 2.01.Completion of Acquisition or Disposition of Assets; On May 8, 2007, Endovasc Inc. and TissueGenInc. mutually agreed to end the Joint Ventures established in 2003 and 2004 to explore the development of biodegradable stents for cardiovascular (Endovasc, TissueGenNumber 1) JV1,and ureteral and prostate applications (Endovasc, TissueGen, Blumberg Research Sponsors) JV2. All intellectual property will return to the respective owners.. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENDOVASC, INC. (Registrant) Date: May 14, 2007 By: /s/ Diane Dottavio, Ph. D. (Signature) Name: Diane Dottavio, Ph. D. Title: President and Chief Executive Officer 1
